 Case 3:19-cr-30154-NJR Document 43 Filed 05/19/21 Page 1 of 4 Page ID #376



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                           Case No. 3:19-CR-30154-NJR-1

 MELISSA SCANLAN,

            Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion for Compassionate Release under the First

Step Act filed by Defendant Melissa Scanlan. (Doc. 23). Scanlan asks the Court to reduce

her sentence to time-served, pursuant to 18 U.S.C. § 3582(c)(1)(A), due to the COVID-19

pandemic and her health conditions. The Government has moved to dismiss Scanlan’s

motion. (Doc. 36). For the following reasons, the Government’s motion is granted, and

Scanlan’s motion for compassionate release is denied.

                                    BACKGROUND

      On August 22, 2018, Scanlan was charged in a nine-count indictment with

conspiracy to distribute fentanyl, distribution of fentanyl, sale of counterfeit drugs,

misbranding of drugs, and international money laundering conspiracy. Case No. 18-cr-

30141-NJR, Docs. 1, 19. On October 30, 2019, Scanlan was charged by Information with

the additional charge of Distribution of Fentanyl Resulting in Death. Case No. 19-cr-

30154-NJR, Doc. 2.

      On October 30, 2019, Scanlan pleaded guilty to all charges. Case No. 18-cr-30141-


                                      Page 1 of 4
 Case 3:19-cr-30154-NJR Document 43 Filed 05/19/21 Page 2 of 4 Page ID #377



NJR, Doc. 54; Case No. 19-cr- 30154-NJR, Doc. 5. As part of her plea agreement, Scanlan

waived the following rights:

         5.    Defendant is aware that Title 18, Title 28, and other provisions of the
        United States Code afford every defendant limited rights to contest a
        conviction and/or sentence through appeal or collateral attack. However,
        in exchange for the recommendations and concessions made by the United
        States in this Plea Agreement, Defendant knowingly and voluntarily
        waives the right to seek modification of, or contest any aspect of, the
        conviction or sentence in any type of proceeding, including the manner in
        which the sentence was determined or imposed, that could be contested
        under Title 18 or Title 28, or under any other provision of federal law.
        Defendant’s waiver of the right to appeal or bring collateral attacks includes
        contesting: 1) the constitutionality of the statute(s) to which Defendant is
        pleading guilty or under which Defendant is sentenced; and 2) that the
        conduct to which Defendant has admitted does not fall within the scope of
        such statute(s).

(Id. at pp. 8-9).

        On December 17, 2020, Scanlan filed a motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A) based on the “extraordinary and compelling” reasons presented

by the COVID-19 pandemic. (Doc. 23). She argues she is vulnerable to severe illness from

COVID-19 because she has asthma and is severely obese with a BMI of more than 40.

Scanlan also cites the fact that she had a baby while in custody as an extraordinary and

compelling circumstance. Scanlan notes that her elderly mother, who, due to her age is

not well suited for childcare, currently is caring for the child.

        In response, the Government has moved to dismiss Scanlan’s motion for

compassionate release, arguing that her request for a sentence reduction under 18 U.S.C.

§3582(c)(1)(A) is barred by the terms of her plea agreement. (Doc. 36).

        On March 15, 2021, Scanlan responded to the motion to dismiss. (Doc. 41). Scanlan

admits that she waived her right to request a modification of her sentence as part of her

                                         Page 2 of 4
 Case 3:19-cr-30154-NJR Document 43 Filed 05/19/21 Page 3 of 4 Page ID #378



plea agreement, but argues that the COVID-19 pandemic was obviously not

contemplated by either of the parties when the agreement was signed in October 2019.

Scanlan urges the Court to view the waiver in a “different light” when considering the

extraordinary circumstances created by COVID-19 and its effect on the prison

population, in particular.

       Unfortunately, the Court cannot do so. The Seventh Circuit Court of Appeals

recently addressed the enforceability of an appellate waiver in a plea agreement as it

pertains to motions for compassionate release. United States v. Bridgewater, 995 F.3d 591

(7th Cir. 2021). In Bridgewater, the Court held that a waiver containing the same language

at issue here expressly and unambiguously extended to any attempt to seek

compassionate release. Id. The defendant had waived the right to seek modification of

any aspect of his sentence, and compassionate release under 18 U.S.C. § 3582(C)(1)(A) is

“clearly a form of sentence modification.” Id. Furthermore, the defendant waived his

right to seek modification of his sentence in 2019, after the First Step gave inmates the

right to seek modification without the support of the Bureau of Prisons. Id. “In other

words, this type of modification proceeding was known and available when Bridgewater

agreed not to use it.” Id.

       Importantly, the Court additionally found that the COVID-19 pandemic does not

render a defendant’s earlier waiver unknowing or involuntary. Id. “At worst, [the

defendant] did not fully appreciate that he might wish to change his mind later. . . . Yet,

such is the risk with plea-bargaining and waiver.” Id. (quoting United States v. Alcala, 678

F.3d 574, 580 (7th Cir. 2012)); see also United States v. McGraw, 571 F.3d 624, 630–31 (7th


                                        Page 3 of 4
 Case 3:19-cr-30154-NJR Document 43 Filed 05/19/21 Page 4 of 4 Page ID #379



Cir. 2009) (quoting United States v. Bownes, 405 F.3d 634, 636 (7th Cir. 2005) (“In a contract

(and equally in a plea agreement) one binds oneself to do something that someone else

wants, in exchange for some benefit to oneself. By binding oneself one assumes the risk

of future changes in circumstances in light of which one’s bargain may prove to have

been a bad one. That is the risk inherent in all contracts.”)).

       The Bridgewater decision forecloses Scanlan’s attempt to seek compassionate

release. The language of her plea agreement clearly extends to any attempt to “modify”

her sentence in any type of proceeding. Moreover, she signed her plea agreement in

October 2019, well after the First Step Act was enacted. Thus, the ability to modify her

sentence through a compassionate release motion was known and available to Scanlan

when she waived it, and the COVID-19 pandemic does not render that waiver

unknowing or involuntary.

                                        CONCLUSION

       Scanlan waived the right to seek modification of her sentence through a

compassionate release motion under the express terms of her plea agreement, and the

COVID-19 pandemic does not render her plea unknowing or involuntary. Accordingly,

the Government’s Motion to Dismiss (Doc. 36) is GRANTED, and Scanlan’s Motion for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 23) is DENIED.

       IT IS SO ORDERED.

       DATED: May 19, 2021

                                                  _____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge



                                         Page 4 of 4
